Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive of removing aluminum and iron from rechargeable batteries.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 15, in the preamble “removal of aluminum and iron” is indefinite as to what the aluminum and iron is removed from.
In claim 15, “adjusting the pH” is indefinite as to what this refers to as having the pH adjusted, the leachate or the leachate with the added H3PO4.
4 and AlPO4” is indefinite as to what these are removed from.  Also, this recitation renders “removal of aluminum and iron” in the preamble confusing because it is FePO4 and AlPO4 that are in fact being removed according the process steps.
	In claim 22, “the first precipitation step” is indefinite as it lacks proper antecedence in the claims.
	In claims 27,28, each recitation of “h” is indefinite as to what it is or stands for; it appears that  --hours--  was intended.
	In claim 29, “the first precipitation step” and “the second precipitation step” are indefinite as each lacks proper antecedence in the claims.
In claim 34, “the removal of aluminum and iron” is indefinite as to what this refers to since it is FePO4 and AlPO4 that are in fact being removed according the process steps.


	Claims 15-34 are allowable over the cited prior art of record none of which teaches or suggests the combination of process steps recited in claim 15.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. BOS
Primary Examiner
Art Unit 1736